Appellee sued appellant, alleging that they entered into a contract by which they agreed that appellee should seek to obtain oil and other mineral leases, to be taken in the name of appellant, and that appellant was to pay the expenses and when a lease was sold the amount realized over and above expenses was to be divided between the parties. Appellee alleged that leases had been sold and that part of the proceeds was $2,000, and he sought to recover that sum and to establish his right to one-half of any of the money obtained from any and all the leases procured by him. The cause was tried by jury and resulted in a verdict and judgment for $2,000 and one-half interest in the other leases. The evidence fully sustained the allegations of the petition and the verdict of the jury and judgment of the court.
Appellant admitted the purchase of the lease, and the jury having found the existence of the contract and its terms, it was not error to submit the question as to whether the lease was obtained and purchased under the terms of the contract. That was purely a question of fact, and not of law, and the first proposition is without merit and is overruled.
The second proposition complains of the refusal of the court to give two special questions to the jury. The court stated in the first issue given all of the terms of the contract, which included every material point in controversy, and followed that issue with another which in substance submitted the question as to whether appellee procured the lease which was afterwards made to appellant. The two issues covered everything that was material in the special issues sought to be submitted by appellant. The proposition is overruled.
The third proposition is technical and unfounded. The judgment was properly rendered for one-half of the leases remaining unsold. The testimony of appellee supports the *Page 599 
judgment, which also followed the allegations in the petition.
There is no merit in this appeal, and the judgment is affirmed.